Citation Nr: 1645050	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  14-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1963 to November 1976, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In March 2013 the Veteran's file was reviewed by a VA medical examiner for an opinion as to whether the Veteran's bilateral lower extremity peripheral neuropathy was related or secondary to exposure to herbicides while serving in Vietnam.  In finding that the Veteran's bilateral lower extremity peripheral neuropathy was not related, secondary, or a consequence of exposure to herbicides, the VA examiner indicated that the Veteran had no history of neuropathy prior to 2010.  However, the Veteran's treatment record from December 2002 shows that he complained that he was unable to walk at times and that he experienced recurrent numbness extending to the bilateral knees.  On physical examination he had reduced reflexes in the knees and Achilles tendons.  Recurrent sensory disturbances along the dorsal dermatome S1, right greater than left were noted.  Therefore an addendum opinion is needed to address the Veteran's complaints of lower extremity numbness with corresponding physical examination findings prior to 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board notes that during the Board hearing the Veteran testified that his back pain caused or aggravated his peripheral neuropathy of the lower extremities, but that he is not currently service-connected for a back disability.  

Moreover, the Veteran testified at the Board hearing that he began receiving medical treatment in Germany for his leg pain after separating from service in 1977.  However, there are no treatment records from Germany during that time period or at any time prior to the early 2000's.  Therefore, on remand with the Veteran's assistance the AOJ should obtain any outstanding treatment records from Germany immediately after separation from service.  

There is an indication that the Veteran may be receiving Social Security Administration (SSA) disability benefits, which may be relevant to the Veteran's claims.  Therefore, on remand the RO should procure any medical records and decision or determination documents from SSA, and associate them with the record. See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

The Board notes that there are several treatment notes in German which need to be translated into English when the case returns to the RO.

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from October 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any medical treatment records from Germany immediately after separation from service in 1977.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Contact SSA and request a copy of any determination or decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records associated with the claim.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  Ensure that any treatment records that are written in German be translated into English and associated with the record.

5.  After all development has been completed, return the claims file to the March 2013 VA examiner (or an appropriate substitute if unavailable) to provide an addendum opinion on the etiology of any peripheral neuropathy disability.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  After a review of the evidence the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current peripheral neuropathy began in service, was caused by service, or is otherwise related to service, to include whether it was caused by or related to exposure to herbicides.  The VA examiner should consider the Veteran's treatment note from December 2002 wherein he complained of bilateral leg pain and numbness.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

6.  After all development has been completed, re-adjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




